[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON DEFENDANT'S MOTION FOR MODIFICATION DATED JANUARY 31, 1995
CT Page 3211
The court after hearing the parties, studying the exhibits, specifically the financial affidavits of the parties, finds:
That, there is no substantial change in the financial circumstances of the parties that permits a modification of the prior financial orders.
The court notes that both parties have increased in comes, but on the other hand each also has increased expenses that absorbed the increased income.
Therefore, the court denies defendant's Motion for Modification.
JULIUS J. KREMSKI STATE TRIAL REFEREE